PER CURIAM.
Marysely Gonzalez (“Mother”) appeals the default final judgment of paternity, contending that the trial court erred in summarily denying her motion to set aside the default judgment without an evidentia-ry hearing regarding her allegations of excusable neglect. We agree. We therefore reverse the judgment and remand with instructions to hold an evidentiary hearing on Mother’s motion to vacate. We also note that the trial court erred in failing to make appropriate findings regarding the best interest of the child pursuant to section 61.13(3), Florida Statutes (2016), and by failing to include an explanation of the method by which Mother can establish timesharing with the child.
REVERSED and REMANDED.
SAWAYA and BERGER, JJ., and JACOBUS, B.W., Senior Judge, concur.